                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:18-CV-153-FDW-DCK

 SALEH SHAIBAN,                                   )
                                                  )
                    Plaintiff,                    )
                                                  )
        v.                                        )         ORDER
                                                  )
 KEVIN K. McALEENAN, Acting Secretary             )
 of the Department Of Homeland Security;          )
 DEPARTMENT OF HOMELAND                           )
 SECURITY; MARK KOUMANS, Acting                   )
 Director of the U.S. Citizenship and             )
 Immigration Services,                            )
                                                  )
                  Defendants.                     )
                                                  )

       THIS MATTER BEFORE THE COURT on “Defendants’ Motion To Stay Requirement

For Initial Attorneys’ Conference” (Document No. 65) filed July 6, 2020. This matter has been

referred to the undersigned Magistrate Judge pursuant to 28 U.S.C §636(b), and immediate review

is appropriate. Having carefully considered the motion, the record, and applicable authority, the

undersigned will grant the motion.

       The undersigned notes that a response to the instant motion was due by July 20, 2020; to

date no response has been filed.

       IT IS, THEREFORE, ORDERED that “Defendants’ Motion To Stay Requirement For

Initial Attorneys’ Conference” (Document No. 65) is GRANTED. The parties shall conduct an

Initial Attorneys’ Conference within fourteen (14) days of the Court’s ruling on the “… Partial

Motion To Dismiss …” (Document No. 55).




      Case 3:18-cv-00153-FDW-DCK Document 67 Filed 07/23/20 Page 1 of 2
SO ORDERED.


                         Signed: July 22, 2020




                                  2
Case 3:18-cv-00153-FDW-DCK Document 67 Filed 07/23/20 Page 2 of 2
